Case: 1:16-cv-00837-TSB-MRM Doc #: 55 Filed: 10/06/20 Page: 1 of 3 PAGEID #: 1728




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 JEREMY SHELDON,                              :       Case No. 1:16-cv-837
                                              :
       Petitioner,                            :       Judge Timothy S. Black
                                              :
 vs.                                          :       Magistrate Judge Michael R. Merz
                                              :
 DAVE MARQUIS, Warden,                        :
 Richland Correctional Institution,           :
                                              :
        Respondent.                           :

                          DECISION AND ENTRY:
                 (1) AFFIRMING THE MAGISTRATE JUDGE’S
                        DECISION AND ORDER (Doc. 44);
                  (2) ADOPTING THE MAGISTRATE JUDGE’S
           REPORTS AND RECOMMENDATIONS (Docs. 45, 53); AND
              (3) TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Michael R. Merz.

       On July 13, 2016, Petitioner filed a petition for a writ of habeas corpus (the “Initial

Petition”). (Doc. 1). On June 4, 2018, Petitioner filed a supplemental petition for a writ

of habeas corpus (the “Supplemental Petition”). (Doc. 32). And, on September 28, 2018,

Petitioner filed a motion for an evidentiary hearing. (Doc. 37).

       On February 11, 2019, the Magistrate Judge issued a Decision and Order denying

Petitioner’s motion for an evidentiary hearing. (Doc. 44). Thereafter, on February 13,

2019, the Magistrate Judge issued a Report and Recommendation recommending that the

Court dismiss Petitioner’s Initial and Supplemental Petitions with prejudice. (Doc. 45).
Case: 1:16-cv-00837-TSB-MRM Doc #: 55 Filed: 10/06/20 Page: 2 of 3 PAGEID #: 1729




       Petitioner filed objections to the Decision and Order on March 6, 2019 (Doc. 48)

and the Report and Recommendation on April 29, 2019 (Doc. 52). In light of Petitioner’s

objections, this Court entered an Order recommitting this case to the Magistrate Judge for

further analysis and recommendations. (Doc. 49).

       On May 2, 2019, the Magistrate Judge issued a Supplemental Report and

Recommendation, addressing Plaintiff’s objections to the Decision and Order and the

Report and Recommendation. (Doc. 53). Petitioner filed objections to the Supplemental

Report and Recommendation on May 17, 2019.1 (Doc. 54).

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(a)–(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the



1
  “The filing of objections provides the district court with the opportunity to consider the specific
contentions of the parties and to correct any errors immediately.” United States v. Walters, 638
F.2d 947, 950 (6th Cir. 1981) (emphasis added). “A party’s objections are not sufficiently
specific if they merely restate the claims made in the initial petition, ‘disput[e] the correctness’ of
a report and recommendation without specifying the findings purportedly in error, or simply
‘object[] to the report and recommendation and refer[] to several of the issues in the case.’”
Bradley v. United States, No. 18-1444, 2018 WL 5084806, at *3 (6th Cir. Sept. 17, 2018)
(quoting Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). In other words, “[t]he filing of
vague, general, or conclusory objections does not meet the requirement of specific objections
and is tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir.
2001). In his objections, Petitioner re-asserts various arguments already presented to and
considered by the Magistrate Judge in the Supplemental Report and Recommendation. (See,
e.g., Doc. 53 at 3; Doc. 54 at 1–2; see also Doc. 44 at 1–2). Indeed, Petitioner affirmatively
states that his objections to the Supplemental Report and Recommendation are “substantively the
same” as those raised in his previous filings. (Doc. 54 at 2). Petitioner’s contentions fail to
constitute the type of “specific written objections” contemplated by Fed. R. Civ. P. 72(b)(2).
Moreover, the Court disagrees with Petitioner’s conclusory allegations that the Magistrate Judge
misunderstood certain aspects of his arguments. (Doc. 54 at 1–3). Indeed, upon de novo review,
the Court finds that the Magistrate Judge’s Decision and Order, Report and Recommendation,
and Supplemental Report and Recommendation are thorough, accurate, and well-reasoned.
Accordingly, Plaintiff’s objections are overruled.


                                                  2
Case: 1:16-cv-00837-TSB-MRM Doc #: 55 Filed: 10/06/20 Page: 3 of 3 PAGEID #: 1730




Decision and Order, the Report and Recommendation, and the Supplemental Report and

Recommendation should be and are hereby affirmed and adopted in their entirety.

        Accordingly:

        1.      The Decision and Order (Doc. 44) is AFFIRMED in its entirety;

        2.      The initial and Supplemental Reports and Recommendations (Docs. 45, 53)
                are ADOPTED in their entirety;

        3.      Petitioner’s objections (Docs. 48, 52, 54) are OVERRULED in their
                entirety;

        4.      Petitioner’s Initial and Supplemental Petitions (Docs. 1, 32) are
                DISMISSED with prejudice;

        5.      Because reasonable jurists would not debate the Court’s conclusions, the
                Court DENIES issuance of a certificate of appealability, pursuant to 28
                U.S.C. § 2253; see Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citing
                Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983));

        6.      The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
                this Order would not be taken in good faith and therefore Petitioner is
                denied leave to appeal in forma pauperis; and

        7.      The Clerk shall enter judgment accordingly, whereupon this case is
                TERMINATED upon the docket of this Court.

        IT IS SO ORDERED.

Date:        10/6/2020                                          s/Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




                                               3
